DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 9 and 10), machine (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process/mathematical process.  The limitations include: 
perform a search for the values of the plurality of state variables which minimize a value of the first energy function set an initial value for the first energy function; determine whether to erase the term representing the constraint condition of the first energy function based on a probability stored in the storage unit; when determining not to erase the term, set a constraint term parameter of the term to a value of non-zero and perform a first search to calculate an energy value using the first energy function when determining to erase the term, set the constraint term parameter of the term to a value of zero to generate a second energy function and perform a second search to calculate the energy value using the second energy function; determine whether the energy value is converged after the first search or the second search; when determining that the energy value is not converged, perform a transition of a bit in a state vector for the plurality of state variables, determine whether to erase the term representing the constraint condition of the first energy function based on the probability stored in the storage unit and perform the first search or the second search as a third search; and when determining that the energy value is converged, output the state vector as an optimal solution.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that performs the claim limitations.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a processor and a memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The element of “store, in the memory, values of a plurality of state variables included in a first energy function given with a term representing a constraint condition for the plurality of state variables” is considered to be insignificant extrasolution activity of storing data.
The element of “set an initial value for the first energy function” is considered to be insignificant extrasolution activity of data manipulation and a mere instruction to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea.
The element of “output the state vector as an optimal solution” is considered to be insignificant extrasolution activity of outputting/displaying data.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-8 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-8 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claims 9 and 10 are rejected under 35 U.S.C. 101 for the same rational. 


Examiner’s notes
3.	Claims 1, 9 and 10 distinguishes over the prior art of record because none of the prior art of record teaches an information processing apparatus comprising: set an initial value for the first energy function; determine whether to erase the term representing the constraint condition of the first energy function based on a probability stored in the storage unit; when determining not to erase the term, set a constraint term parameter of the term to a value of non-zero and perform a first search to calculate an energy value using the first energy function when determining to erase the term, set the constraint term parameter of the term to a value of zero to generate a second energy function and perform a second search to calculate the energy value using the second energy function; determine whether the energy value is converged after the first search or the second search; when determining that the energy value is not converged, perform a transition of a bit in a state vector for the plurality of state variables, determine whether to erase the term representing the constraint condition of the first energy function based on the probability stored in the storage unit and perform the first search or the second search as a third search, in combination with the rest of the claim limitations as claimed and defined by the applicant. 
Response to Arguments
4.	Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.
Regarding the 35 USC 101 rejection:
	The applicant argues that features of claims 1, 9 and 10 are beyond generic computer functions and, therefore, amount to significantly more than the judicial exception.
	The examiner respectfully disagrees with the applicant’s argument because the limitations in these claims or any of the dependent claims amount to a mental process or a mathematical calculation, so the recited method falls in the abstract idea grouping of mental/mathematical concepts at Prong 1 of the 101 analysis.
This abstract idea is not integrated into a practical application at Prong 2 of the 101 analysis because the claim does not recite any additional elements separate from the abstract idea.  The claim does not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing.  The claim amounts to manipulating data: setting an initial value for the first energy function; determining whether to erase the term representing the constraint condition of the first energy function based on a probability stored in the storage unit; when determining not to erase the term, setting a constraint term parameter of the term to a value of non-zero and performing a first search to calculate an energy value using the first energy function when determining to erase the term, setting the constraint term parameter of the term to a value of zero to generate a second energy function and perform a second search to calculate the energy value using the second energy function; determining whether the energy value is converged after the first search or the second search; when determining that the energy value is not converged, performing a transition of a bit in a state vector for the plurality of state variables, determining whether to erase the term representing the constraint condition of the first energy function based on the probability stored in the storage unit and performing the first search or the second search as a third search; and   when determining that the energy value is converged. This entire process can be carried out as a purely mental or mathematical process.  Therefore, the claimed invention does not recite any additional elements which would integrate the mental process into a particular practical application, but instead the claim appears to monopolize the mental or mathematical process itself.
Regarding the art rejection:
	The applicant’s argument filed 6/21/22 are found persuasive.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857